Johnson, J.,
dissenting: I disagree with the majority’s conclusion that “there is no reasonable probability' the photographs of the pornographic magazine and DVD covers affected the trial’s outcome.” In assessing whether the State has met its burden of proving harmless error, we must evaluate the error “in light of the entire record.” State v. Ward, 292 Kan. 541, 569, 256 P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012).
Here, the entire record before us reveals that the State used the erroneously admitted evidence to entice the jury to convict Smith based upon facts that were not relevant to the stated elements of the charged crimes. Without tire distraction of deciding Smith’s motive and intent in taking tire photographs or considering the pornographic nature of the images depicted in the photographs, one or more rational jurors could reasonably have decided that Smith touched the girls and directed the girls to touch each other for the purpose of setting the scene to be photographed. That would not have constituted the lewd touching with intent to arouse or satisfy sexual desires required by the charging document, even if we all believe that Smith intended to subsequently use the resulting photographs as pornography for his sexual arousal or satisfaction. That distinct probability belies harmless error; just one not guilty vote would have affected the trial’s outcome.
The majority acknowledges that the State misunderstood what it had to prove to the juiy. Indeed, it recites examples of the prosecutor’s legally incorrect and potentially confusing arguments to the jury, e.g., that the jury could decide the case by comparing the girls’ photographs to the pornography photographs or by deciding that Smith was not gay. Of course, Smith’s being aroused by looking at the provocative photographs or even his being aroused by looking at the underage girls as they posed according to his directions did not make him guilty of lewd touching with an intent to arouse. It is-unfathomable to me.that an appellate court would affirm a conviction for lewd touching, which resulted in an 80-year prison sentence, when the State prosecuted the defendant on the basis *988that his prurient motive for photographing underage girls in bathing suits established his guilt.
It is likewise curious to me that the majority fails to hold the State accountable for continuing its meritless arguments on appeal. For instance, in the section of its initial appellate brief arguing that Smith’s prior convictions were relevant to this prosecution, the State asserts that Smith’s “motive in taking the pictures was an issue”; that “[t]he relevant question [was] why did he take tire pictures”; and, finally, that “[b]ecause the State must prove that [Smith] took the photographs with the ‘intent to arouse,’ evidence as to the reason why [Smith] took the photographs is material, relevant, and probative.” Then, in arguing the relevance of the pornography photographs, the State again ignores that the gravamen of the charged offenses is lewd touching, not photography or even lusting after young girls. There, the State declares that “because the [S]tate must prove that tire photos of the victims were taken with the intent to arouse the sexual desires, Mr. Smith’s sexual desires come into play.” Additionally, the State claimed that “the pornographic photos [were] admitted for the purpose of countering the statement that [Smith] was gay and didn’t like girls.”
This court has declared that a party is not permitted to change its theory on appeal. See Burcham v. Unison Bancorp, Inc., 276 Kan. 393, Syl. ¶ 7, 77 P.3d 130 (2003). Yet, the majority apparently finds it permissible for this court to sua sponte change the theory of prosecution on appeal in order to save the State’s erroneously obtained convictions. There is nothing fundamentally fair about that.
Moreover, most of the evidence the majority relies upon to find harmlessness actually just supports the State’s theory that Smith took the photographs to use for his sexual arousal and satisfaction, rather than being probative on the disputed issue of whether Smith only touched the girls to arrange their poses. See State v. Boleyn, 297 Kan. 610, Syl. ¶ 1, 303 P.3d 680 (2013) (“Evidence is probative if it has any tendency in reason to prove a fact.”). For example, Smith’s statement while at the camera that “yeah, [H.D.] knows I like young girls” simply explains why he was placing the girls in provocative poses and photographing them. If he wanted to im*989mediately satisfy his sexual desires through his touching, one would have expected him to do so in a less innocuous fashion. There was scant actual evidence that had any tendency in reason to prove Smith touched the girls in a lewd manner or that the touching was done with an intent to arouse or satisfy sexual desires. To get the convictions, the State had to tie the inadmissible pornography and the irrelevant arguments on sexual orientation to tire immaterial act of photographing the girls in bikinis striking provocative poses. Proving that the defendant performed reprehensible acts is not the same as proving drat the defendant performed the charged criminal acts.
In short, I would reverse and make the State try to convict Smith based upon acts that are actually elements of the crimes with which he is charged.
Luckert and Beier, JJ., join in the foregoing dissenting opinion.